                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 ROBERT RHODE,

                      Petitioner,

                      v.                            CAUSE NO.: 3:19-CV-522-JD-MGG

 WARDEN,

                      Respondent.

                                    OPINION AND ORDER

       Robert Rhode, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (ISP 19-3-210) at the Indiana State Prison in which

a disciplinary hearing officer (DHO) found him guilty of battery in violation of Indiana

Department of Correction Offense 212. Following a disciplinary hearing, he was

sanctioned with a loss of ninety days of earned credit time. Pursuant to Section 2254

Habeas Corpus Rule 4, the court must dismiss the petition “[i]f it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.”

       Rhode argues that he is entitled to habeas relief because he did not receive

sufficient notice of the disciplinary hearing. To satisfy procedural due process, “written

notice of the charges must be given to the disciplinary-action defendant in order to

inform him of the charges and to enable him to marshal the facts and prepare a

defense.” Wolff v. McDonnell, 418 U.S. 539, 564 (1974). This notice must be given no less

than twenty-four hours before the hearing. Id. The administrative record includes a
copy of the conduct report, which articulates the factual basis for the battery charge and

indicates that Rhode received a copy of the conduct report on March 20, 2019.

According to the petition, the hearing was held eight days later on March 28. Because

Rhode received notice of the charges more than twenty-four hours in advance of the

hearing, the argument that he did not receive sufficient notice is not a basis for habeas

relief.

          Next, Rhode argues that he is entitled to habeas relief because he requested a

witness statement from the battery victim but did not receive it. “[T]he inmate facing

disciplinary proceedings should be allowed to call witnesses and present documentary

evidence.” Wolff, 418 U.S. at 566. However, “[p]rison officials must have the necessary

discretion to keep the hearing within reasonable limits and to refuse to call witnesses

that may create a risk of reprisal or undermine authority, as well as to limit access to

other inmates to collect statements or to compile other documentary evidence.” Id.

Here, the witness statement form does not indicate that prison officials prevented him

from presenting the victim as a witness but indicates that correctional staff asked the

victim to provide a written statement and were refused. Further, given that Rhode faced

charges of subjecting the victim to physical violence, the risk of reprisal in forcing this

inmate to testify is readily apparent. Nor does Rhode describe how the victim would

have testified or how the absence of such testimony prejudiced him. See Piggie v. Cotton,

344 F.3d 674, 677 (7th Cir. 2003) (applying harmless error analysis to a prison

disciplinary proceeding). Therefore, the argument that he did not receive a witness

statement from the victim is not a basis for habeas relief.


                                               2
       Additionally, Rhode argues that he is entitled to habeas relief because he

received inadequate assistance from a lay advocate. “[D]ue process [does] not require

that the prisoner be appointed a lay advocate, unless an illiterate inmate is involved or

where the complexity of the issue makes it unlikely that the inmate will be able to

collect and present the evidence necessary for an adequate comprehension of the case.”

Miller v. Duckworth, 963 F.2d 1002, 1004 (7th Cir. 1992). Rhode’s filings demonstrate his

literacy, and the battery charge was not particularly complex. Consequently, Rhode was

not entitled to any assistance from a lay advocate at the disciplinary hearing. Therefore,

the argument that he received inadequate assistance from a lay advocate is not a basis

for habeas relief.

       Rhode further argues that he is entitled to habeas relief because the hearing

officer was not an impartial decisionmaker. He states that the hearing officer was high

ranking, discredited his testimony, punished him too harshly, and conducted the

hearing unfairly in numerous respects. In the prison disciplinary context, adjudicators

are “entitled to a presumption of honesty and integrity,” and “the constitutional

standard for improper bias is high.” Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003).

Due process prohibits a prison official who was personally and substantially involved

in the underlying incident from acting as a decision-maker in the case. Id. However, due

process is not violated simply because the hearing officer knew the inmate, presided

over a prior disciplinary case, or had some limited involvement in the event underlying

the charge. Id. None of the reasons listed by Rhode suggest that the hearing officer was

involved in the underlying incident, had a personal interest in the hearing, or based his


                                             3
decision on anything other than the administrative record. As a result, the argument

that the hearing officer was not an impartial decisionmaker is not a basis for habeas

relief.

          Rhode also argues that he is entitled to habeas relief for various other reasons,

including his transfer to another facility without a classification hearing, the lack of a

lay advocate during the appeal process, and the imposition of a loss of earned credit

time sanction just four months before his expected release date. “[A] habeas corpus

petition must attack the fact or duration of one’s sentence; if it does not, it does not state

a proper basis for relief under § 2254.” Washington v. Smith, 564 F.3d 1350, 1351 (7th Cir.

2009). Moreover, the Supreme Court of the United States has indicated that the list of

procedural due process protections for prison disciplinary proceedings in Wolff is

exhaustive. White v. Indiana Parole Bd., 266 F.3d 759, 768 (7th Cir. 2001) (citing Baxter v.

Palmigiano, 425 U.S. 308, 324 (1976)). Because Rhode cannot challenge a classification

issue in a habeas proceeding and because Rhode’s remaining arguments do not concern

his rights under Wolff, these arguments are not basis for habeas relief.

          Because Rhode has not asserted a valid claim for habeas relief, the habeas

petition is denied. If Rhode wants to appeal this decision, he does not need a certificate

of appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.




                                                4
       As a final matter, Rhode also filed a motion to appoint counsel. The Criminal

Justice Act, 18 U.S.C. § 3006A(a)(2)(B), permits the appointment of counsel in a habeas

corpus case, if “given the difficulty of the case and the litigant’s ability, [he] could not

obtain justice without an attorney, he could not obtain a lawyer on his own, and he

would have . . . a reasonable chance of winning with a lawyer at his side.” Winsett v.

Washington, 130 F.3d 269, 281 (7th Cir. 1997). Notwithstanding the absence of any

unresolved issues remaining in this case, Rhode does not describe his efforts to obtain a

lawyer on his own, and there is no indication that Rhode would have a reasonable

chance of obtaining habeas relief with assistance of counsel. Therefore, this motion is

denied.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) WAIVES the filing fee;

       (3) DENIES the motion to appoint counsel (ECF 2);

       (4) DIRECTS the clerk to enter judgment and close this case; and

       (5) DENIES Robert F. Rhode leave to proceed in forma pauperis on appeal.

       SO ORDERED on July 11, 2019

                                                       /s/ JON E. DEGUILIO
                                                   JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              5
